Case 1:17--cr--00686 LAK Document-ZQAL§::# FrrledOS/GB“HQ Page 1 of 2

 

7 h §

n -,»-`\ -r'F-\ §
§ii:lt@£r:ljl'af?t; t"~it 7 gm §
ZE¢I_J §§ {:!».`\§'4;{:/ NY(‘A_/§i.lé "`S§..#EJ.E §§

 

 

 

 

uNi'rED s'rATEs DIsTRiCT CoURT Dor;: ita """"" --~'";
soUTHERN DISTRICT oF NEW YO 13 jaffe §§i §D _:W
§ i .
uNrrED sTATEs oF AMERICA order or institution
- v. - s2 17 cr. 686 (LAK)
MERL coDE,
Defendant.

 

 

LEWIS A. KAPLAN, United States District Judge:

Upon the application of the United States of America, by its attorney, Robert S. Khuzami,
Attorney for the United States Acting Under Authority Conferred by 28 U.S.C. § 515, Edwai'd B.
Diskant, Noah Solowiejczyk, Eli J. Marl<, Aline R. Flodr, Assistant United States Attorneys, ot`
counsel; the Presentence lnvestigation Report for Merl Code, dated January lS, 2019; the
conviction of l\/[ERL CODE, the defendant, on Counts One and 'l`wo of the above-referenced
Indictment; the Government’s Sentencing Submission, dated Febi'uary 26, 20]9, and the attached
victim impact statements; and all other proceedings in this case, it is hereby ORDERED that:

1. Anlount of Restitution. MERL CODE, the defendant, shall pay restitution in the total
amount of$28,261 to the victims of the offenses charged in Counts One and Two of the above-
referenced Indictment. The names, addresses, and specific amounts owed to each victim are set
forth in the Schedule of Victims attached hereto. Upon advice of a change of address, the Clerk of
the Court is authorized to send payments to the new address Withcut further order of this Court.

2. Joint and Severai Liability. Det`endant’s liability for restitution shall be joint and
several with any of the following defendants should they be ordered to make restitution for
offenses in this matter: JAMES GATTO, a/l</a “}in'l,” and CHRISTIAN DAWKINS, in Uni'lea'

Stal‘es v. Gatto, 17 Cr. 686 (LAK), l\/IUNISH SOOD, in UnitedSmfe.s' v. Sood, 18 Cr. 620 (l(MW),

 

 

Case 1:17-cr-00686-LAK Document 294 Filed 03/05/19 Page 2 of 2

and THOMAS GASSNOLA, in UnitedSmtes v Gassnola, 18 Cr. 252 (LAK). Defendant’s liability
for restitution shall continue unabated until either the Defendant has paid the full amount of
restitution ordered herein, or every victim has been paid the total amount of its loss from all the
restitution paid by the Defendant and co-defendants in this matter.

3. Sealing. Consistent With 18 U.S.C. §§377](21)(8) & 3664(d)(4) and Federal Rule of
Criminai Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: NeW York, NeW York
March §§ 2019

       

THE HONO E . LAN
UNITED STATES DIS RICT J DGE

 

 

 

